Per Curiam : The question here is that of the liability of the sureties of a township treasurer of schools upon his official bond. The circuit court refused to hold as follows, namely: “The entries introduced in evidence by plaintiffs, from the books kept by Longan, as treasurer, do not operate as an estoppel against defendants, to prevent them from proving that such entries are untrue. The report to the trustees, introduced in evidence as made by said Longan on the last day he was in office, and stating the amount of money then in the hands of said Longan, does not operate as an estoppel against defendants, to prevent them from proving that such amount was not then in his hands.” And this refusal is assigned for error. It is clear that the circuit court was required to refuse to hold as thus requested,, by Morley v. Metamora, 78 Ill. 394, Roper et al. v. Sangamon Lodge, 91 id. 518, and City of Chicago v. Gage, 95 id. 593;. and we do not think that the ends of justice now require that we should reconsider the reasoning in their support. In our opinion, the use of the words in this bond, “from the date of his bond,” does not have any effect in restricting the liability of the sureties. Without the use of those words their undertaking would have been, in theory, entirely prospective, and they could have been held liable only for defaults occurring, in legal contemplation, after they became bound by signing the bond. The judgment must be affirmed. Judgment affirmed.